Citation Nr: 1545883	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  10-03 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for low back strain, currently evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for low back strain.  

In March 2015, the Veteran's attorney withdrew as his accredited representative.  At that time, there was no evidence that the Veteran had received notice of the withdrawal.  In July 2015, the Board sent the Veteran a letter to clarify his representation before the Board.  In August 2015, the Veteran submitted a signed pro se election form, indicating that he wished to represent himself.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. 


FINDING OF FACT

Low back strain with forward flexion 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine is not shown.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for  low back strain have not been met. 38 U.S.C.A. §§ 1155 , 5103. 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3 , 4.7, 4.59, 4.71a, DC 5237 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

As to the issue of an increased rating for low back strain , the VCAA duty to notify was satisfied by way of an October 2009 letter sent to the Veteran.  The letter fully addressed all notice elements.  It informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With this letter, the RO effectively satisfied the notice requirements with respect to the issue of increased rating on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696  (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2015). The RO associated the Veteran's service treatment records, and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran was also afforded VA examinations in connection with the claim. According to Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008), the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion, not merely whether the claims file was reviewed.  The Board finds the November 2009 and September 2014 VA examinations were thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Further, the Veteran was provided an opportunity to set forth his contentions at a Board hearing.  He declined. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating-Low Back Strain

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where  there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2015).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).  

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased rating claims, in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  With an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit  has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

By rating decision of January 1995, service connection for low back strain was granted.  A 10 percent rating was awarded effective March 1994.  By rating decision of July 2006, the Veteran's 10 percent low back strain rating was increased to 20 percent, effective May 2006.  By rating decision of March 2007, a 100 percent temporary total rating based upon surgical or other treatment necessitating convalescence was provided for the Veteran's low back strain, effective January 2007.  In a May 2007 rating decision, the 100 percent temporary total rating was extended to May 2007.  A 20 percent rating was reassigned, effective May 2007.  This rating has been in effect since this time.  

The Veteran asserts that his low back strain is more severe than the current evaluation reflects.  He claims that he is in pain which worsens when he sits or stands for long periods of time.  

Under the general rating formula for diseases or injuries of the spine, a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The notes to the rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Note (2).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86).  

VA outpatient treatment records from February 2009 to July 2011  were associated with the electronic claims folder and reviewed. The Veteran underwent a transforaminal interbody fusion of L5-S1 in January 2007.  In February 2009, he underwent a follow-up of his January 2007 fusion.  He was found to be doing exceedingly well.  He had excellent relief of his back pain and had only some discomfort during the end of day, especially if he had to stand or sit for long periods of time.  He stated he had being doing his exercise program and was happy with the results.  He was found to be walking with an essentially normal gait and his incision was well-healed.  In November 2009, he was seen, stating he was having intermittent muscle spasms to the lumbar area, especially when walking distances.  He denied leg weakness.  He stated that his back pain had greatly improved with the surgery; however, the spasms had started approximately three months earlier.  X-rays showed the hardware was in good position and the posterolateral fusion was intact.  He was instructed to do no pushing, pulling, bending, or twisting,  He was to use a back brace with air stays, and apply ice as needed.  He was prescribed Flexeril for the muscle spasms.  In December 2009, the Veteran was seen with some discomfort in the low back that was not there previously.  For the past six weeks, he had noted some mild discomfort in his back.  The examiner stated that on the basis of his x-rays, everything looked good, but in order to check it out properly, he was scheduled for an MRI.  In January 2010, he was seen again for follow-up.  He and the examiner reviewed his new MRI scan to check for adjacent level degeration.  The examiner stated that it appeared to be completely normal at the levels above his previous fusion.  The fusion appeared to be solid and there appeared to be no problems with the internal fixation.  The impression was recurrent lumbar discogenic back pain, although the Veteran was found to be much better than he was preoperatively.  A June 2011 EMG/NCS report showed no evidence of active or chronic lumbar motor radiculopathy.  In July 2011, he complained of intermittent muscle spasms of the low back and weakness in the left lower extremity.  At the time of the examination, his low back was locally tender with no active spasms.  There were no significant changes of the lumbar spine since the 2009 study.  The diagnostic impression was supraspinous tendinitis, interspinous tendinitis, and inflammatory pain.  

The Veteran underwent a VA examination in November 2009.  The Veteran provided a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain was in the lumbar paralumbar area.  He stated that it was acute and always present.  It was described as aching, shooting, and burning, of moderate degree.  He stated that the pain was radiating to both legs, but mostly to the left leg and thigh.  He also stated that he had severe flare-ups, on a daily basis, for hours.  The precipitating factor was walking around the mall.  The alleviating factors were rest, sitting, or to take Aleve.  The Veteran stated that the flare-ups were 100 percent disabling when they occurred.  Physical examination revealed kyphosis, and lumbar flattening.  There was objective evidence of spasm on the left and right, with guarding, tenderness, weakness, and pain on motion.  Guarding, muscle spasm, and tenderness, were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Spinal reflexes were normal.  Range of motion revealed flexion to 70 degrees, extension to 20 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 20 degrees.  There was objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion but no additional limitations of range of motion after three repetitions.  X-rays showed a stable examination, with no evidence of instability on flexion and extension.  The Veteran was currently employed at the time of the examination on a full-time basis.  He had lost one week within the last 12 months for doctor appointments for his back.  His back caused significant effects on his occupation which included decreased mobility, problems lifting and carrying, lack of stamina, weakness, fatigue, decreased strength, and lower extremity pain.  There was no vertebral fracture with his service-connected condition.  The diagnosis was status post spinal fusion of the low back.  

The Veteran underwent VA examination in September 2014.  He complained of worsening pain going back to the period prior to his surgery.  He related flare-ups 2 to 3 times per day, lasting 30 minutes to an hour.  At the time of the examination, he stated he was having a flare-up.  Range of motion testing revealed forward flexion of 25 degrees, extension of 5 degrees, left and right lateral flexion of 10 degrees, and left and eight lateral rotation of 25 degrees.  There was no objective evidence of painful motion on any movement.  Repetitive use testing rendered the same results.  There was no additional limitation of motion of the thoracolumbar spine following repetitive testing.  Functional impairment of the thoracolumbar spine included less movement than normal and pain on movement.  He also complained of tenderness on palpation.  There were no muscle spasms, guarding, abnormal gait, or abnormal spinal contour of the thoracolumbar spine.  There was no muscle atrophy.  There were no signs or symptoms of radiculopathy.  Ankylosis was not shown and there were no neurological abnormalities or findings related to the thoracolumbar spine.  He did not have intervertebral disc syndrome.  The Veteran had a scar due to his surgery which was not painful, unable, nor greater than 39 square cm.  The July 2011 MRI of the lumbar spine was stable and showed no spinal or foraminal stenosis.  His spinal condition impacted his ability to work by limiting extensive walking, according to the Veteran.  Finally, the examiner stated that on examination, the Veteran was not able to bend more than 25 degrees and could not extend more than 5 degrees, complaining of severe pain, when he was pressed on his head.  While he was sitting, the examiner stated he was able to simultaneously flex the back to over 100 degrees without the Veteran showing any discomfort.  He was able to put on and take off his shoes with no discomfort.  The examiner specifically indicated that with his claimed back problems, the last notation for treatment on his back was in 2010.  The EMG performed in June 2011, revealed no evidence of lumbar radiculopathy.  

The medical evidence of record has shown that throughout this period, the Veteran has complained of intermittent pain in the thoracolumbar spine.  He was seen during periods after his surgery in 2007, indicating that he was happy with the results of his fusion surgery and only had pain at the end of the day or when walking or sitting too long.  His examinations showed he continued to complain of back pain, but his range of motion showed forward flexion on one occasion of 70 degrees.  On his most recent examination in 2014, he claimed to not be able to forward flex greater than 25 degrees.  However, the examiner specifically indicated, in pertinent part, that he was able to obtain flexion of more than 100 degrees, while the Veteran was sitting.  This is indicative of possible malingering, as the examiner stated in his November 2014 addendum to the examination, that he stood by the examination and had no more to report.  Ankylosis of the thoracolumbar spine was not shown at any time during the appeals period.  Forward flexion of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, necessary to warrant a 40 percent rating, has not been shown. 

Consideration has also been given as to whether the evidence supports the assignment of a separate compensable rating for neurological impairment.  An EMG/NCS performed in June 2011 showed no active or chronic lumbar motor radiculopathy.  Here, at no time throughout the appeals period has radiculopathy/sciatica been shown.  

An evaluation under DC 5243 for intervertebral disc syndrome is also not warranted as intervertebral disc syndrome has not been shown.  In essence, in order to warrant a rating in excess of 20 percent, the 40 percent rating for intervertebral disc syndrome requires incapacitating episodes of at least 4 weeks but less than 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243. 

Note (1): For the purposes of evaluations under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

In this case, the Veteran has not stated any incapacitating episodes, only one week off from work throughout a 12 month period to report to doctor's appointments.  Therefore, a 40 percent rating for intervertebral disc syndrome is simply not warranted. 

The Board has considered the Veteran's statements that his lumbar spine disability is worse than reflected by the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his chronic lumbar strain disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's low back strain has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, an increased rating for low back strain is not warranted on a schedular basis.  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." Id.   

The United States Court of Appeals for Veterans Claims clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The applicable rating criteria and case law were applied to the symptoms and manifestations of the Veteran's low back strain.  The applicable criteria provide for higher ratings, and the Board fully explained why the higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this instance, the Board need not consider whether the Veteran's low back strain disability includes exceptional factors.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Nevertheless, the Board observes that there is no evidence that the Veteran's low back strain has resulted in frequent hospitalizations or marked interference with employment.  Although the Veteran says that he was hospitalized for his low back strain, and underwent a fusion in 2007, prior to the period on appeal, he was seen on several occasions thereafter, and found to have improved.  Additionally, it has not been shown that the Veteran's low back strain has resulted in marked interference with employment.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  The evidence of record indicates that he is employed as a cable supervisor and has only missed one week of employment in a 12 month period, to attend physician appointments.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to a rating in excess of 20 percent for low back strain is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


